In a proceeding under section 330 of the Election Law (1) to declare invalid a designating .petition relating to candidates of the Democratic party . from the 17th Senatorial District, Kings County, for the position of District Delegate to the Constitutional Convention of the State of New York and (2) to restrain the respondent Board of Elections from placing the names of such candidates upon the ballot to be voted upon at the primary election of the Democratic party to be held on June 28, 1966, petitioner appeals from a judgment (described as an “order” in the notice of appeal) of the Supreme Court, Kings County, entered June 10, 1966, which dismissed the petition. Judgment affirmed, without costs. No opinion. On motion, leave to appeal to the Court of Appeals is granted. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.